On Application por Eehearing.
Todd, J.
This application is made by A. C. Phillippi & Co, and is directed to those matters only included in the controversy.
The first relates to the rejection of $200 for travelling expenses of the administrator. Further consideration confirms us in the conclusion that this charge was properly rejected.
The second, touching the limitation of interest on several claims mentioned, to the date of the intestate’s death, the succession being insolvent. This question is not passed on in our previous opinion and is left open for future adjudication.
As to the third and last, relating to the charges on the sales of the crop, such as drayage, insurance, etc., we hold that the proof in the record was not sufficient to support the charges. This may be regarded also as still an open question, and subject to further adjudication.
Eehearing refused.
Levy, J., absent.